
	

114 HRES 352 IH: Expressing support for the designation of a “Prisoners of Conscience Day”.
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 352
		IN THE HOUSE OF REPRESENTATIVES
		
			July 8, 2015
			Mr. Pitts (for himself and Mr. McGovern) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing support for the designation of a Prisoners of Conscience Day.
	
	
 Whereas thousands of people around the world are prisoners of conscience: persons imprisoned for the peaceful expression of their political, religious, or other conscientiously held beliefs, or for their identity, even though they have neither used nor advocated violence;
 Whereas international standards protect human rights and the fundamental freedoms of all individuals worldwide;
 Whereas the Preamble to the Universal Declaration of Human Rights refers to the equal rights of men and women;
 Whereas the Universal Declaration declares in Article 2 that everyone is entitled to all the rights and freedoms it sets forth without distinction of any kind; and in Article 3 that everyone has the right to life, liberty, and security of person; and in Article 9 that no one shall be subjected to arbitrary arrest, detention, or exile;
 Whereas Article 18 of the Universal Declaration states that: Everyone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance;
 Whereas Article 19 of the Universal Declaration states that: Everyone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers;
 Whereas Article 20 (1) of the Universal Declaration states that: Everyone has the right to freedom of peaceful assembly and association; Whereas prisoners of conscience are imprisoned, often tortured and sometimes executed, because their governments view as unacceptable who they are, what they believe, and how they have chosen to express their convictions;
 Whereas governments imprison prisoners of conscience for many reasons including to restrict the flow of information, narrow the space for independent civil society, diminish the power of the people to express their views, and prevent challenges to their authority;
 Whereas prisoners of conscience include artists, bloggers, community activists, dissidents, journalists, human rights activists, lawyers, labor leaders, teachers, religious leaders, and members of religious communities;
 Whereas through the Defending Freedoms Project of the Tom Lantos Human Rights Commission of the United States House of Representatives, undertaken in collaboration with the United States Commission on International Religious Freedom (USCIRF) and Amnesty International/USA, Members of Congress advocate on behalf of prisoners of conscience from around the world and shine a light on them and the governments of the countries that have imprisoned them;
 Whereas the goals of the Defending Freedoms Project are, at a minimum, to help improve the conditions under which prisoners of conscience are held, and ideally, secure their freedom, while encouraging countries to implement needed reforms consistent with internationally approved human rights standards; and
 Whereas a Prisoners of Conscience Day would underscore the importance of prioritizing the protection for and freedom of prisoners of conscience as a United States foreign policy goal: Now, therefore, be it
	
 That the House of Representatives— (1)calls for the designation of a Prisoners of Conscience Day;
 (2)requests that the President of the United States issue a proclamation recognizing Prisoners of Conscience Day; (3)encourages Members of Congress to raise individual prisoner of conscience cases in Congress, with the executive branch, with their constituents, to foreign governments and multilateral organizations, and during delegation trips abroad;
 (4)encourages the United States Government to implement policies and robustly support programs promoting human rights, including religious and political freedom, the rule of law, and the protection of individuals and organizations at risk;
 (5)encourages the United States Government to undertake specific actions directed at countries that detain prisoners of conscience in violation of international standards; and
 (6)urges that human rights advocacy on behalf of prisoners of conscience be pursued consistently and publicly at every level of United States foreign policy and in all bilateral and multilateral engagement, so that laws and policies are brought into conformity with international commitments and human rights standards.
			
